Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 3, 2015

                                      No. 04-15-00594-CR

                                        Bo Jett Littleton,
                                           Appellant

                                                v.

                                       The State of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR10770
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        Debra Jimenez’s notification of late record is hereby noted. The reporter’s record is due
not later than December 28, 2015.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court